      Case: 18-50971    Document: 00514879254 Page: 1 Date Filed: 03/19/2019
       Case 6:16-cv-00340-ADA-JCM Document 91 Filed 03/19/19 Page 1 of 2




                    United States Court of Appeals
                                  FIFTH CIRCUIT
                               OFFICE OF THE CLERK
LYLE W. CAYCE                                                  TEL. 504-310-7700
CLERK                                                       600 S. MAESTRI PLACE
                                                           NEW ORLEANS, LA 70130



                               March 19, 2019


Ms. Jeannette Clack
Western District of Texas, Waco
United States District Court
800 Franklin Avenue
Waco, TX 76701

       No. 18-50971     Robert Willich v. Sanderson Farms, Inc.
                        USDC No. 6:16-CV-340


Dear Ms. Clack,
Enclosed is a copy of the judgment issued as the mandate.

                                   Sincerely,
                                   LYLE W. CAYCE, Clerk


                                   By: _________________________
                                   Roeshawn A. Johnson, Deputy Clerk
                                   504-310-7998


cc:    Mr.   Stephen John Roppolo
       Mr.   Michael Lee Scanes
       Mr.   Joel Shields
       Mr.   Tyler Bass Talbert
       Mr.   Benjamin Curtis Yelverton
     Case: 18-50971    Document: 00514879255 Page: 1 Date Filed: 03/19/2019
      Case 6:16-cv-00340-ADA-JCM Document 91 Filed 03/19/19 Page 2 of 2




          IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT

                             ___________________

                                No. 18-50971
                             ___________________
                                                     A True Copy
                                                     Certified order issued Mar 19, 2019
ROBERT WILLICH,

            Plaintiff - Appellee                     Clerk, U.S. Court of Appeals, Fifth Circuit

v.

SANDERSON FARMS, INCORPORATED (PROCESSING DIVISION),

            Defendant - Appellant

                           _______________________

                Appeal from the United States District Court
                     for the Western District of Texas
                          _______________________

CLERK'S OFFICE:
       Under FED. R. APP. P. 42(b), the appeal is dismissed as of March 19,
2019, pursuant to appellant's motion.


                                    LYLE W. CAYCE
                                    Clerk of the United States Court
                                    of Appeals for the Fifth Circuit


                                    By: _________________________
                                    Roeshawn A. Johnson, Deputy Clerk

                         ENTERED AT THE DIRECTION OF THE COURT
